Case 19-05555-hb         Doc 24     Filed 12/06/19 Entered 12/06/19 13:34:42               Desc Main
                                    Document      Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

   IN RE:                                                    C/A No.: 19-05555-hb

   Michelle Yvette Hodges,                                       CHAPTER 13

                                     Debtor(s).    OBJECTION TO CONFIRMATION OF
                                                     DEBTOR’S CHAPTER 13 PLAN


       Wells Fargo Bank, N.A. (the “Creditor”), a secured creditor of the above-named Debtor,

hereby objects to the confirmation of the Debtor’s Chapter 13 plan on the following grounds:

       1.      Creditor is the holder of a secured claim as evidenced by a note and purchase

money first mortgage on real property located at 6 Young Harris Drive, Simpsonville, SC 29681

(the “Property”).

       2.      Debtor’s Chapter 13 plan filed on November 6, 2019, ECF Doc. No. 20, appears

to propose to avoid or strip Creditor’s lien. No justification or reason is stated in the plan for this

proposed treatment.

       3.      Creditor perfected its mortgage lien by recording its mortgage in the public

records for Greenville County, South Carolina, on March 29, 2012, in Book 5155 at Page 5354

(the “Mortgage”). Debtor acquired her interest in the Property on or about July 5, 2015, as an

heir of the original mortgagor, and took title subject to the existing lien of Creditor’s mortgage.

On information and belief, the Property is Debtor’s principal residence. The Property and

Mortgage are the subject of foreclosure litigation, which has been pending in the Court of

Common Pleas for Greenville County, South Carolina (Case No. 2017-CP-23-08016) for almost

two years.
Case 19-05555-hb         Doc 24     Filed 12/06/19 Entered 12/06/19 13:34:42              Desc Main
                                    Document      Page 2 of 3



       4.      Creditor is entitled to be treated in the plan as a secured creditor, and its rights are

not subject to modification pursuant to 11 U.S.C. §1322(b)(2). Creditor is entitled to have plan

treatment of both pre-petition mortgage arrears, and payments which will come due post-petition.

       5.      For information purposes, Creditor’s estimated pre-petition mortgage arrears are

currently $38,570.72, and the ongoing current contractual monthly payment amount is

$1,085.69.

       6.      Creditor anticipates filing a proof of claim prior to the claims bar date. However,

Creditor is filing this objection to preserve any rights it may have in the event the bar date is

unable to be met.

       WHEREFORE, for these reasons, Creditor prays that the Court deny confirmation of the

Debtor’s proposed Chapter 13 plan filed on November 6, 2019 and allow for an amended plan.



                                               Respectfully submitted,



                                               s/Robert P. Davis
                                               John J. Hearn (I.D. 6494)
                                               Robert P. Davis (I.D. 10258)
                                               Kevin T. Brown (I.D. 5801)
                                               Attorneys for the Creditor
                                               Rogers Townsend & Thomas, PC
                                               Post Office Box 100200
                                               Columbia, South Carolina 29202
                                               (803) 744-4444

Columbia, South Carolina
December 6, 2019
Case 19-05555-hb        Doc 24    Filed 12/06/19 Entered 12/06/19 13:34:42          Desc Main
                                  Document      Page 3 of 3




                             UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA

   IN RE:

   Michelle Yvette Hodges,                                CHAPTER 13
                                                       CASE NO.: 19-05555-hb
                                   Debtor(s).
                                                     CERTIFICATE OF SERVICE

       I, the undersigned employee of ROGERS TOWNSEND & THOMAS, PC, do hereby

certify that a copy of the Objection to Confirmation of Debtor’s Chapter 13 Plan was mailed to

the parties listed below:

Michelle Yvette Hodges (via USPS)
PO Box 95
Mauldin, SC 29662

Gretchen D. Holland. (via electronic service)
Ch. 13 Trustee Office
20 Roper Corners Circle, Suite C
Greenville, SC 29615




                                            /s/ Ressie Register
                                            ROGERS TOWNSEND & THOMAS, PC
                                            Ressie Register, Bankruptcy Paralegal
                                            P.O. Box 100200
                                            Columbia, SC 29202
                                            (803) 744-4444

Columbia, South Carolina
December 6, 2019
